HAIRE, Judge.
In this review by certiorari of an Industrial Commission award, we are asked to set aside an award which denied the petitioning employee’s claim relating to an alleged industrial injury to his back. We have reviewed the evidence presented, and while based upon that evidence this Court might well have reached a different result, we find support for the award which was entered by the hearing officer and affirmed by the Commission. In affirming the award we note that there were certain inconsistencies and contradictions in peti- ■ tioner’s testimony and that inferences could be drawn from other evidence which might cast some doubt on the petitioner’s credibility. Because of these inconsistencies, contradictions and possible inferences, the hearing officer was not required to accept petitioner’s testimony as to whether he was injured in an accident arising out of and in the course of his employment. See Carabetta v. Industrial Commission, 12 Ariz.App. 239, 469 P.2d 473 (1970); Fish v. Industrial Commission, 12 Ariz.App. 486, 472 P.2d 97 (1970).
The award is affirmed.
JACOBSON, P. J., and EUBANK, J., concur.